Little, J.
1. No error requiring a new trial is shown to have been committed in any of the rulings made by the trial judge. The word “measure,” as used in the charge in relation to damages, was manifestly, from the context and nature of the expression, meant to be understood as referring to “amount.” Florida R. R. Co. v. Burney, 98 Ga. 11.
2. It is error for the judge, on the trial of an action to recover damages against a railroad company for personal injuries occasioned by the running and operation of its trains, to charge the jury that acts not falling within the class below indicated constitute negligence. Only the commission of those acts which are prohibited by statute, or the omission to do those things which are prescribed by statute, constitute, under such circumstances, negligence per se. Whether the commission of acts other than those so inhibited, or the omission to perform those required, constitutes negligence, is a question of fact, and must be determined by the jury, and not by the judge. 34 Ga. 330; 65 Ga. 120; 78 Ga. 694; 79 Ga. 463; 92 Ga. 187; 95 Ga. 584; 96 Ga. 177; 97 Ga. 499.
3. Other than as above indicated, we find no error in the charge of the court. _ Judgment reversed.

All the Justices concurring.

Action for damages. Before Judge Gober. Cobb superior court. August 25, 1898.
Alexander & Victor Smith, for plaintiff in error.
Morris & Green, contra.